DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 11/03/2021.
Allowable Subject Matter
Claims 1-12 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention in question is for a gaming device comprising components for a gaming machine and a game comprising a display system for presenting a first base game outcome in a first window of the one or more display devices and in response to a first base game outcome determining a first feature game trigger condition exists.  If the trigger exists cause the display system to present a first feature game in a second window of the one or more display devices concurrently with the base game in the first window of the one or more display devices.  Determine a second base game outcome of the second instance of the base game and a first feature game outcome of the first instance of the feature game.  Control the display to present the second outcome in the first window and the first feature game outcome in the second window while the second base outcome is presented in the first window.  Determine the a copy symbol condition exists in the second base game outcome and identify a set of symbols and their respective symbol locations in the second base game outcome to copy from the base game to the feature game.  Copy the set of symbol into the symbol locations of the first feature game corresponding to the respective symbol locations in the second base game outcome.  Determine an updated game outcome for the first instance of the first feature game based on the copied set of symbols wherein the updated game outcome includes presenting another feature game in another .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        1/3/2022